UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 oTransition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number:000-54363 INTERNAL FIXATION SYSTEMS, INC. (Exact name of Registrant as specified in its charter) Florida 20-4580923 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5th Street, Suite 408 South Miami, FL 33143 (Address of principal executive offices)(zip code) (305) 342-9552 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See definition of “accelerated filer” and “large accelerated filer” in rule 12b-2 of the Exchange Act (Check one): Large accelerated filero Accelerated Filer o Non-accelerated filero Smaller reporting company x Indicate by check mark whether the Registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yeso No x As of August 12, 2011, there were 3,834,642 shares of the Company'sCommon Stock, par value $0.05 per share, issued and outstanding. INTERNAL FIXATION SYSTEMS, INC. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements 1 Condensed Balance Sheets as of June 30, 2011 (unaudited) and December 31, 2010 1 Condensed Statements of Operations for the Three and Six Months Ended June 30, 2011, and 2010 (unaudited) 2 Condensed Statements of Cash Flows for the Six Months ended June 30, 2011 and 2010 (unaudited) 3 Notes to Condensed Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II OTHER INFORMATION Item 6.
